DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  In line 9, please change “including a length tubing” to “including a length of tubing”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  In line 2, please change “the ratio” to “a ratio”.  Appropriate correction is required.
Claim(s) 4 and 9 is/are objected to because of the following informalities:  In line 1, please change “pressure does” to “pressure is configured to”.  Appropriate correction is required.
Claim(s) 8 and 13 is/are objected to because of the following informalities:  In line 2, please change “and or” to “and/or”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (US 2015/0174368A1, “Garrison”) in view of Odland et al. (US 2007/0060834A1, “Odland”) in view of Look et al. (US 2017/0056032A1, “Look”).
Regarding claims 1, 2, 6, 11 and 14, Garrison discloses a thrombus removal system capable of being used in the neurovasculature. The system includes an elongate tubular catheter (105; [0011, 0018, 0019]) having proximal (115) and distal segments (111), a wall, an inner diameter (0.035”-0.062” or 0.068”- 0.95”), an outer diameter, proximal and distal ends, and a lumen therebetween. The inner diameter may be greater than 0.085” [0030]. The catheter distal segment includes reinforcement [0029] to provide kink resistance such that the when outer diameter has a bend radius that can be as small as 0.050” or 0.1” of at least two times the inner diameter the catheter does not kink [0030]. It is noted that Garrison discloses that the bend radius is as small as 0.050” or 0.1”, thus the bend radius may be greater than 0.1”. The catheter distal segment has a sufficient radial resistance such that the catheter distal segment does not collapse when subjected to a negative pressure [0030]. The distal end of the catheter is positioned within a vessel lumen adjacent a thrombus (Fig. 6; [0033]). The inner diameter of the catheter distal end, which may be (0.035”-0.062” or 0.068”- 0.95”) is greater than 50% of the inner diameter of the vessel lumen, wherein the luminal diameter may be (0.020”- 0.024”) or (0.042” to 0.044; [0030, 0032, 0033]). However, Garrison does not disclose that the system includes an aspiration pump having a pump assembly including a length of tubing having a connector end, a controller, an aspiration container, a housing, a user interface, and an operable mode, the connector end being adapted to coupled to the proximal end of the catheter, the pump can controllably cycle between supplying negative and positive pressure to the catheter to aspirate a thrombus through the catheter to the pump aspiration container. 
In the same field of endeavor, infusion/aspiration catheters, Odland teaches a catheter including a vacuum (aspiration) pump that is coupleable to the catheter [0017]. The catheter further includes a collection chamber (aspiration container; [0100]) into which fluid is drained. A housing in the form of a console (200;Fig. 4) includes a user interface having a data display (202) and a controller (microprocessor) that is capable of performing an operable mode [0017-0021, 0105]. It is noted that an operable mode may be any mode in which the pump is on, i.e. a cyclic mode [0117]. The pump is  controllably cycled between supplying negative and positive pressure to the catheter to aspirate a thrombus through the catheter to the pump aspiration container [0107, 0115, 0116, 0117]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of Garrison with a vacuum pump, infusion pump, controller, housing, a user interface, display, and an operable mode, as taught by Odland, to provide the user with means to set, control, and store various parameters during the use of the catheter.
In the same field of endeavor, aspiration catheters, Look teaches an aspiration  pump (1001) having a length of tubing (1008) with a connector end (1102; Fig. 11; [0135]). The connector end is adapted to be coupled to the proximal end of the catheter when the aspiration pump is coupled to the catheter positioned within the vasculature and operated to aspirate a thrombus through the catheter to the container [1006], wherein the connector end is in the form of a male luer connector that connects to a female luer connector at the proximal end of the catheter. Figs. 33 and 32 show the coupling of a male and female connector such that an aspiration pump is coupled to the catheter using a connector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of Garrison with a length of tubing to couple the connector end to the aspiration pump, as taught by Look, for the predictable result of efficiently extracting material from the body while providing means to maneuvering the catheter within the body.
Regarding claim 3, the combination of Garrison, Odland and Look discloses that the catheter wall has a thickness (0.0005”-0.001”; [0027]). A ratio of the inner diameter (0.085”) of diametric wall thickness (.001) is greater than 4. 
Regarding claims 4 and 9, the combination of Garrison, Odland and Look discloses that the positive pressure is capable of propelling aspirated material within the catheter distal to the catheter distal end [0080;0136, 0149 Look]. 
Regarding claims 7 and 12, the combination of Garrison, Odland and Look discloses that the aspiration pump user interface includes audible feedback (Look; [0061, 0067].
Regarding claims 8 and 13, the combination of Garrison, Odland and Look discloses that the aspiration pump user interface includes wireless transmission and/ or receiving of data [0135; Look].
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Odland and Look, as applied to claims 1 and 2 above, and further in view of Fojtik (US 2012/0071838A1).
Regarding claims 5 and 10, the combination of Garrison, Odland and Look does not disclose that the catheter remains functional when subjected to a negative pressure of 29inHG. 
In the same field of endeavor, aspiration catheters, Fojtik teaches a catheter having a wall thickness of about 0.0005” or .020” or less, wherein the wall is thick enough to withstand pressure of up to about 760mmHG (29inHG). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the catheter of the combination of Garrison, Odland and Look with the means of withstanding 29inHG of negative pressure, as taught by Fojtik, since it would have been obvious to one of ordinary skill in the art to have varied the thickness in a predictable manner to result in withstanding the claimed negative pressure. It would have been obvious to one of ordinary skill in the art  to have reason to try different thicknesses with the reasonable expectation that at least one would be successful.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Odland in view of Look, as applied to claim 14 above, and further in view of Panotopoulos et al. (US 2015/0224284A1, “Panotopoulos”).
Regarding claim 15, the combination of Garrison, Odland and Look does not disclose operating the aspiration pump by providing cyclic negative and positive pressure. 
In the same field of endeavor, infusion/aspiration catheters, Panotopoulos teaches cycling the operation of an infusion device and an aspiration device [0028]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the combination of Garrison, Odland and Look with the method of programming a cycling mode between the negative and positive pressure pumps, as taught by Panotopoulos, to provide means to loosen a clot, removing a clot and equilibrating the intra-catheter pressure with the tissue pressure [0028].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (US 2014/0214059A1) and Kataishi et al. (US 2005/0015073A1) disclose a thrombus removal apparatus including an aspiration pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771